Citation Nr: 0940034	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-27 827A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to August 
1973.  He received the Purple Heart and Bronze Star Medals.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO denied 
entitlement to service connection for a bilateral knee 
disability.  

In February 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In March 2009, the Board remanded these matters for further 
development.

In an August 2009 letter and a September 2009 hearing 
memorandum, the Veteran and his representative raised the 
issue of entitlement to service connection for a bilateral 
leg disability.  This claim has not yet been adjudicated and 
is referred to the agency of original jurisdiction (AOJ) for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran did not have left knee arthritis in service, 
left knee arthritis did not manifest within one year after 
service, and the Veteran's left knee disability is not the 
result of an in-service disease or injury.

2.  The Veteran's right knee disability is not the result of 
an in-service disease or injury and is not secondary to a 
left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability are not met on a direct or presumptive basis.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112(a), 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.  The criteria for service connection for a right knee 
disability, to include as secondary to a left knee 
disability, are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b); 
38 C.F.R. § 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in November 2004, the RO 
notified the Veteran of the evidence needed to substantiate 
his claims for service connection for bilateral knee 
disabilities.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2004 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.  The timing deficiency 
with regard to this letter was cured by readjudication of the 
claims in an August 2007 supplemental statement of the case.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran was not notified of the evidence needed to 
substantiate a claim for service connection on a secondary 
basis.  However, he received such notice in a November 2005 
statement of the case.  Such a post-decisional document could 
not serve to provide legally compliant VCAA notice.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It should, 
however, serve to put the Veteran on notice as to what was 
required.  He had over a year after the notice to submit 
additional evidence and argument. 

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Dunlap v.  Nicholson, 21 Vet. App. 112, 118 
(2007).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective and (2) how the lack of notice and evidence was 
prejudicial or affected the essential fairness of the 
adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful).  No such showing of prejudice has been made in this 
case.  Furthermore, as the Veteran's claim for service 
connection for a left knee disability is being denied and, 
therefore, there is no legal merit to his claim for service 
connection for a right knee disability as secondary to a left 
knee disability, he has suffered no prejudice from the 
deficiency with regard to this basis for service connection.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for bilateral knee 
disabilities.

In an August 2009 letter, the Veteran stated that he was 
writing in response to an August 2009 letter sent by VA and 
he referred to some of his records being lost in a fire at 
the National Personnel Records Center (NPRC) in 1973.  A 
review of the record reveals that two letters were sent to 
the Veteran in August 2009, including a supplemental 
statement of the case.  There is no indication in either of 
these letters that the Veteran's service records were 
destroyed in the 1973 fire.  All available service records 
have reportedly been requested and received.

In a July 2008 written statement, the Veteran's 
representative alleged that a July 2005 VA examination was 
inadequate in that the physician who conducted the 
examination did not provide an opinion as to whether the 
Veteran's claimed pre-existing bilateral knee condition was 
aggravated by service.  As explained below, the evidence 
indicates that the Veteran did not have a pre-existing 
bilateral knee disability.  Therefore,  there need only be 
evidence as to whether the Veteran has a current disability 
which was incurred in active duty service and an opinion is 
not required as to aggravation of a pre-existing disability.  
It would actually be less advantageous to the Veteran to 
require him to show that a pre-existing disability was 
aggravated in service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) (noting that if the presumption of soundness 
is not rebutted, the claim is treated as one for service 
connection, but if rebutted, the claim is treated as one for 
compensation for aggravation with subtraction of the pre-
existing level of disability).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for service connection for 
bilateral knee disabilities are thus ready to be considered 
on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. 
§ 3.310 to explicitly incorporate the holding in Allen, 
except that it will not concede aggravation unless a baseline 
for the claimed disability can be established prior to any 
aggravation.  38 C.F.R. § 3.310(b).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For Veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee Disability

The Veteran's VA medical records indicate that he has been 
diagnosed as having various left knee disabilities.  For 
example, an August 2004 VA orthopedics clinic note indicated 
a diagnosis of severe osteoarthritis of the left knee and a 
July 2008 VA examination report revealed a diagnosis of 
degenerative joint disease of the left knee.

VA examination reports dated in July 2005 and July 2008 
reveal that the Veteran reported a bilateral knee deformity, 
identified as genu varus deformity, since childhood.  While 
the Veteran is competent to report observable symptoms of his 
knee problems, such as a physical deformity, his testimony 
must be weighed against the objective evidence.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  

In this case, the Veteran's March 1970 entrance examination 
indicates that his knees were normal.  There is no evidence 
of any knee deformities in service and the July 1973 
separation examination reveals that there was no evidence of 
any knee related deformity at the time of separation.  

A Veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.

Furthermore, the Veteran's July 2005 and July 2008 reports of 
a bilateral knee deformity since childhood are inconsistent 
with his other reports as to the onset of his knee problems.  
A March 1970 report of medical history reveals that the 
Veteran reported that he did not have a history of a bone, 
joint, or other deformity.  Also, during the February 2006 
hearing, the Veteran testified that he did not have any knee 
problems prior to service.

The Board finds that the Veteran's statements regarding the 
onset of his bilateral knee deformity are not credible due to 
the inconsistencies in his self-reported history of knee 
symptoms.

The Veteran has stated on several occasions, including during 
the February 2006 hearing, that he sustained shrapnel 
injuries to his left knee in Vietnam after his unit came 
under attack and received rocket and mortar fire.  The 
Veteran's service personnel records indicate that his 
military occupational specialty (MOS) was a combat engineer 
and that he received the Purple Heart Medal and Bronze Star 
Medal. A left knee injury, such as that described by the 
Veteran, could be consistent with the circumstances of the 
Veteran's service.

Where a Veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service. 38 U.S.C.A. § 1154(b).  

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of service 
connection," even if no official record of such incurrence 
exists.  In such a case, a factual presumption arises that 
the alleged injury or disease is service connected. Collette 
v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 
3.304.  

Competent evidence of a current disability and of a nexus 
between service and a current disability is still required 
notwithstanding the provisions of 38 U.S.C.A. § 1154(b). Wade 
v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. 
App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

As the Veteran's testimony is consistent with the 
circumstances of his service, an in-service left knee injury 
is conceded.  Thus, there is evidence of a current left knee 
disability and in service left knee injury.

With regard to the etiology of the Veteran's left knee 
disability, the evidence indicates that it is not related to 
service.  The July 2005 VA examination report indicates that 
due to the fact that the shrapnel fragments were no longer 
present within the Veteran's knee, it was impossible for the 
physician who conducted the July 2005 VA examination to 
determine whether the osteoarthritis present in the left knee 
had its origin with the shrapnel wounds, or whether it was 
due to a genu varus deformity which the Veteran had since 
childhood, and that such a determination would involve sheer 
speculation.  The examiner further noted that it was 
impossible to apportion the cause between the shrapnel 
wounds, the varus deformity, and the Veteran's years of hard 
work.

The July 2008 VA examination report includes an opinion that 
the Veteran's severe degenerative changes of the left knee 
were not the direct and proximate result of the shell 
fragment wounds of the left knee.  This opinion was based on 
the fact that the records, clinical history, clinical 
examination, and X-ray findings did not suggest that the 
shell fragments actually penetrated the knee joint and caused 
damage to intra-articular structures.  Also, due to the 
Veteran's size and the fact that he had genu valgus 
deformities, it was more likely than not that the combination 
of his body weight and the genu valgus deformities 
accelerated the degenerative process of both knees.

The speculative terminology of the July 2005 VA examiner's 
opinion warrants a finding that this opinion is entitled to 
little, if any, probative weight.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim).  
However, the physician who conducted the July 2008 VA 
examination explained the reasons for his opinion and they 
are consistent with the evidence of record.  Therefore, this 
opinion is entitled to substantial probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).  
Indeed, the examiner's statement that an opinion was not 
possible without resort to speculation, constitutes "non-
evidence."  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. 
Cir. 2009). 

The July 2008 VA examination report indicates that the 
Veteran reported seeking medical attention for his left knee 
within a couple of years after discharge and that his knee 
had remained symptomatic since the in-service injury.  The 
Veteran is competent to report a continuity of 
symptomatology.  See Jandreau, 492 F.3d at 1376-77. However, 
his July 2008 report is inconsistent with his other 
statements as to the onset of his left knee problems.  A 
January 2003 VA primary care note indicates that the Veteran 
reported that his left knee began hurting 10 years prior to 
the January 2003 VA evaluation.  Also, the July 2005 VA 
examination report reveals that the Veteran reported that he 
began to have significant pain and grinding in his left knee 
in approximately 2000.  

Given the inconsistencies in the Veteran's statements as to 
the onset of his left knee symptoms, the Board finds that his 
statements regarding a continuity of left knee symptomatology 
are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (Board may find lay evidence lack 
credibility due to inconsistent statements).

Furthermore, the first clinical evidence of a left knee 
disability is an April 1988 medical treatment record.  The 
absence of any clinical evidence for more than a decade after 
service weighs the evidence against a finding as to 
continuity of symptomatology or that the Veteran's left knee 
disability was present in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

If a chronic disease, such as arthritis, is shown in service 
and at any time thereafter, service connection will be 
conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  There is no evidence in the Veteran's service 
treatment records showing left knee arthritis in service.  
Hence, service connection cannot be granted on that basis. 

Therefore, the preponderance of the evidence is against the 
Veteran's claim and the claim for entitlement to service 
connection for a left knee disability must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107(b); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a).


Right Knee

The Veteran's VA medical records indicate that he has been 
diagnosed as having various right knee disabilities.  For 
example, an April 2009 VA examination report indicated a 
diagnosis of degenerative joint disease of the right knee.  
There is no evidence of any right knee related symptoms or 
treatment in the Veteran's service treatment records and the 
July 1973 separation examination indicates that his lower 
extremities were normal. 

The Veteran has not testified as to continuity of 
symptomatology and the first clinical evidence of a right 
knee disability is a July 2005 VA examination report which 
reveals that the Veteran reported bilateral knee pain.  The 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that the Veteran's 
right knee disability was present in service or in the year 
immediately after service.  Maxson, 230 F.3d at 1330.  

Furthermore, the only medical opinion as to the etiology of 
the Veteran's current right knee disability is to the effect 
that it is not likely related to service.  The April 2009 VA 
examination report includes an opinion that it is "not as 
likely as not"  that the Veteran's right knee degenerative 
joint disease had its onset in service or is otherwise a 
result of a disease or injury in service.  This opinion was 
apparently based on the fact that there was no history of 
shrapnel wounds to the right knee and that his service 
treatment records did not indicate any right knee condition.

As the physician who conducted the April 2009 VA examination 
explained the reasons for his opinion and they are consistent 
with the evidence of record, his opinion is entitled to 
substantial probative weight.  See Nieves-Rodriguez, 22 Vet. 
App. at 304. 

During the February 2006 hearing, the Veteran acknowledged 
that his right knee was not injured in service, but he 
believed that his current right knee problems were secondary 
to his left knee disability due to the fact that his left 
knee disability caused him to favor his right knee.  However, 
as the Board is denying the Veteran's claim for service 
connection for a left knee disability, service connection for 
a right knee disability as secondary to a left knee 
disability is without legal merit.  See 38 C.F.R. § 3.310(a);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a right knee disability must be 
denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


